 



Exhibit 10.1
Delek Marketing & Supply, LP
First Amendment To Credit Agreement
     This First Amendment to Credit Agreement (herein, the “Amendment”) is
entered into as of January ___, 2007, by and among Delek Marketing & Supply, LP,
a Delaware limited partnership (the “Borrower”) and Fifth Third Bank, an Ohio
banking corporation, as Lender, Administrative Agent, and L/C Issuer.
Preliminary Statements
     A. The Borrower and Fifth Third Bank, as Lender, Administrative Agent, and
L/C Issuer entered into a certain Credit Agreement, dated as of June 31, 2006
(the “Credit Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms have in the Credit Agreement.
     B. The Borrower and Fifth Third Bank have agreed to amend the Credit
Agreement under the terms and conditions set forth in this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendment to Credit Agreement.
     Upon satisfaction of the conditions precedent set forth in Section 2
hereof, the Credit Agreement shall be and hereby is amended as follows:
     Section 1.1. The definition of “Applicable Margin” appearing in Section 1.1
of the Credit Agreement is amended and restated in its entirety to read as
follows:
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.12 hereof,
(i) until the first Pricing Date, the rates per annum shown opposite Level II
below, and (ii) thereafter from one Pricing Date to the next Pricing Date the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

                                      Applicable Margin   Applicable Margin  
Applicable     Leverage   for Base Rate Loans   for Eurodollar   Margin for    
Ratio for such   and Reimbursement   Loans and Letter of   Commitment Level  
Pricing Date   Obligations shall be:   Credit Fee shall be:   Fee shall be:
I
  Greater than 3.5 to 1.0     1.00 %     2.50 %     .50 %

 



--------------------------------------------------------------------------------



 



                                      Applicable Margin   Applicable Margin  
Applicable     Leverage   for Base Rate Loans   for Eurodollar   Margin for    
Ratio for such   and Reimbursement   Loans and Letter of   Commitment Level  
Pricing Date   Obligations shall be:   Credit Fee shall be:   Fee shall be:
II
  Less than or equal to 3.5 to 1.0, but greater than 3.0 to 1.0     .75 %    
2.25 %     .45 %
III
  Less than or equal to 3.0 to 1.0, but greater than 2.5 to 1.0     .50 %    
2.00 %     .40 %
IV
  Less than or equal to 2.5 to 1.0, but greater than 2.0 to 1.0     .25 %    
1.75 %     .35 %
V
  Less than or equal to 2.0 to 1.0     0.00 %     1.50 %     .30 %

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2006, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 6.1 hereof. The
Applicable Margin shall be established based on the Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date. If the Borrower
has not delivered its financial statements by the date such financial statements
(and, in the case of the year-end financial statements, audit report) are
required to be delivered under Section 6.1 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., the Leverage Ratio shall be deemed to be
greater than 3.5 to 1.0). If the Borrower subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date. In all other circumstances, the Applicable
Margin established by such financial statements shall be in effect from the
Pricing Date that occurs immediately after the end of the fiscal quarter covered
by such financial statements until

- 2-



--------------------------------------------------------------------------------



 



the next Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders absent manifest error.
     Section 1.2. Section 6.15 of the Credit Agreement is amended and restated
in its entirety to read as follows:
Section 6.15. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) make any distributions in
respect of any class or series of equity interests, (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its equity interests or
any options, or similar instruments to acquire the same or (c) directly or
indirectly pay any Management Fees; provided, however, that the foregoing shall
not operate to prevent (i) the making of distributions by any Wholly-owned
Subsidiary of the Borrower to its parent company, (ii) the making of
distributions by Borrower in order to permit the holders of its equity interests
to pay any taxes which are due any payable by such holders and attributable to
Borrower and its Subsidiaries, (iii) the payment of fees by the Borrower to
MAPCO pursuant to that MAPCO Services Agreement, (iv) the payment of fees by the
Borrower to Refining pursuant to the Refining Operating Agreement; provided
that, the Borrower shall not amend or otherwise modify either of the MAPCO
Services Agreement or Refining Operating Agreement to increase the amount of
fees payable thereunder or accelerate any payment of fees payable thereunder,
(v) payments of amounts referred to in clause (y) of Section 5.21, (vi) the
making of a distribution by Borrower to Holdings of the $3,500,000 escrow
deposit plus accrued interest thereon deposited pursuant to the Escrow Agreement
dated June 21, 2006 among the Pride Entities, Holdings and Amegy Bank National
Association, as escrow agent, and entered into in connection with the Pride
Purchase or (vii) the making of an additional distribution by the Borrower to
Holdings on or before March 31, 2007, in an amount not to exceed $15,000,000.
     Section 1.3. Section 6.19(c) of the Credit Agreement is amended and
restated in its entirety to read as follows:
(c) Net Worth. The Borrower shall at all times maintain Net Worth of the
Borrower and its Subsidiaries determined on a consolidated basis in an amount
not less than (i) 85% of the Initial Net Worth plus (ii) 75% of the sum of
(A) Net Income for each fiscal quarter of the Borrower ending on or after the
Closing Date

- 3-



--------------------------------------------------------------------------------



 



(i.e., commencing with the fiscal quarter beginning on or about September 30,
2006), for which such Net Income is a positive amount (i.e., there shall be no
reduction to the minimum amount of Net Worth required to be maintained hereunder
for any fiscal quarter in which Net Income is less than zero) plus (B) equity
contributions made by Holdings and its Affiliates to the Borrower after the
Closing Date minus (iii) the amount of any distribution made by the Borrower to
Holdings that is permitted by subsection (vii) of Section 6.15 hereof.
Section 2. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent (provided that, upon such effectiveness,
the amendment to the definition of Applicable Margin shall be deemed effective
as of October 31, 2006):
     (a) The Borrower and Fifth Third Bank shall have executed and delivered
this Amendment.
     (b) Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3. Representations and Warranties.
     The Borrower represents and warrants to Fifth Third Bank that (i) each of
the representations and warranties set forth in Section 5 of the Credit
Agreement is true and correct in all material respects on and as of the date of
this Amendment after giving effect to this Amendment as if made on and as of the
date hereof (except to the extent such representation relates and warrants
relate to an earlier date, in which case they are true and correct in all
material respects as of such date) and as if each reference therein to the
Credit Agreement referred to the Credit Agreement as amended hereby; (ii) as of
the date hereof, no Default and no Event of Default exists; and (iii) without
limiting the effect of the foregoing, the Borrower’s execution, delivery and
performance of this Amendment has been duly authorized, and this Amendment has
been executed and delivered by duly authorized officers of the Borrower.
Section 4. Collateral.
     The Borrower has heretofore executed and delivered to the Administrative
Agent the Collateral Documents and the Borrower hereby agrees that
notwithstanding the execution and delivery of this Amendment, the Collateral
Documents shall remain in full force and effect and shall secure the
Obligations, Hedging Liability and Funds Transfer and Deposit Account Liability;
and the rights and remedies of the Lenders under the Collateral Documents,
obligations of the Borrower thereunder, and any liens or security interests
created or provided for thereunder shall be and remain in full force and effect
and shall not be affected, impaired or discharged hereby. Nothing herein
contained shall in any manner affect or impair the priority of the liens

- 4-



--------------------------------------------------------------------------------



 



and security interests created and provided for by the Collateral Documents as
to the indebtedness that would be secured thereby prior to giving effect to this
Amendment.
     Section 5. Miscellaneous.
     (a) Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement or
any other Loan Document, or in any certificate, letter or communication issued
or made pursuant to or with respect to any Loan Document, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
     (b) The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the reasonable
fees and expenses of counsel for the Administrative Agent.
     (c) This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each of which
when so executed shall be an original but all of which shall constitute one and
the same instrument. This Amendment shall be governed by the internal laws of
the State of New York.
[Signature Pages to Follow]

- 5-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment to Credit Agreement as of
the date first set forth above.

                  “Borrower”
 
                Delek Marketing & Supply, LP
 
                    By: Delek Marketing GP, LLC, its
     general partner
 
           
 
  By                  
 
      Name    
 
           
 
      Title    
 
           
 
           
 
  By                  
 
      Name    
 
           
 
      Title    
 
           
 
                “Lender”
 
                Fifth Third Bank, an Ohio banking
     corporation, as a Lender, as L/C
     Issuer, and as Administrative Agent
 
           
 
  By                  
 
      Name    
 
           
 
      Title    
 
           

[Signature page to First Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Reaffirmation and Consent of Guarantors
     Each of the undersigned heretofore executed and delivered to the
Administrative Agent, for the benefit of Lenders, a Guaranty Agreement dated as
of July 31, 2006 (the “Guaranty”). Each of the undersigned hereby consents to
the First Amendment to Credit Agreement as set forth above as of the date of
such amendment and confirms that its Guaranty and all its obligations thereunder
remain in full force and effect. Each of the undersigned further agrees that its
consent to any further amendments, waivers or consents in connection with the
Credit Agreement shall not be required as a result of this consent having been
obtained. Each of the undersigned acknowledges that Fifth Third Bank is relying
on the assurances provided herein in entering into the First Amendment to Credit
Agreement set forth above.

                  “Guarantors”
 
                Delek US Holdings, Inc.
 
           
 
  By                  
 
      Name    
 
           
 
      Title    
 
           
 
           
 
  By                  
 
      Name    
 
           
 
      Title    
 
           
 
                Delek Marketing & Supply, Inc.
 
           
 
  By                  
 
      Name    
 
           
 
      Title    
 
           
 
           
 
  By                  
 
      Name    
 
           
 
      Title    
 
           
 
                Delek Marketing GP, LLC
 
           
 
  By                  
 
      Name    
 
           
 
      Title    
 
           
 
           
 
  By                  
 
      Name    
 
           
 
      Title    
 
           

[Signature page to First Amendment to Credit Agreement]

 